 88DECISIONSOF NATIONALLABOR RELATIONS BOARDto recognize or bargain with Respondent Union. .."If so, a violation of Section8(b) (4) (C) of the Act has been established; otherwise, it has not been proved .5It is apparent that Respondent's conduct had as an object the securing of rates ofpay and other conditions of employment-matters normally sought through col-lective bargaining.However, the mere fact that such matters are normally obtainedas a result of collective bargaining does not mean that this is the only avenue avail-able for such purposes and the section of the Act under consideration does notproscribe conduct aimed at securing rates of pay or other conditions of employment.It proscribes forcing or requiring an employer to enter into bargaining relationswith or dealings with a particular union despite the fact that another labor organiza-tion is the certified representative for the purposes of collective bargaining. In theinstantmatter Respondent was not seeking recognition and was not attempting tousurp some or all of the functions of Local 12 (the exclusive bargaining repre-sentative).From the evidence adduced it could be argued that Respondent wasattempting to aid rather than infringe upon Local 12's rights.Assuming, however,that the normal, foreseeable result of picketing is to induce a willingness or readinesson the part of an employer to grant recognition such normal, foreseeable consequenceisa rebuttable presumption(Radio Broadcast Technicians, etc. (WKRG-TV),123 NLRB 507) and the evidence adduced herein establishes that the presumptionhas been rebutted.Throughout the course of this matter, including the prior rep-resentation case, Respondent disclaimed any interest in representing the employeesinvolved and informed the parties, the public, the employees involved, and agenciesof the United States Government that it was not seeking recognition or bargainingrights.The only evidence indicative of a desire to meet with and deal with theemployer or employers involved herein is the fact of picketing.However, the appealof the picket sign and the accompanying handbill clearly disclaim any "intent toseek recognition or to start bargaining.'In view of the foregoing, it is believed that the complaint, in its entirety, shouldbe dismissed.[Recommendations omitted from publication.]6 The sole issue litigated was whether Respondent violated Section 8(b) (4) (C) andthere is no issue before the Trial Examiner as to whether the aforementioned conduct wasviolative of any other section of the Act.Borden-SanckenCompanyandMilk and IceCream Drivers andDairy Employees, Local Union No.23, InternationalBrother-hoodof Teamsters, Chauffeurs,Warehousemen& Helpers ofAmerica.Cases Nos. 10-CA-4449, 10-CA-4449-93, and 10-CA-4477.February 10, 1961DECISION AND ORDEROn October 17, 1960, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatRespondent had not engaged in certain other unfair labor practices.Exceptions to the Intermediate Report and supporting briefs werefiled by the Respondent and the General Counsel.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The130 NLRB No. 16. BORDEN-SANCKEN COMPANY89rulings are hereby affirmed.The Board has considered the Intermedi-ateReport,the exceptions and briefs,and the entire record, andhereby adopts the findings,conclusions,and recommendations of theTrial Examiner,except as indicated below.The Trial Examiner found,inter alia,that Respondent had dis-criminatorily discharged employee Lee Roy Pennington on May 9,1960, in violation of Section S (a) (3) or theAct.We donot agreewith thisconclusion.The record shows that Pennington was a truck-driver for the Respondent,,and spent most of his timedriving a largetrailer from the Augusta plant, here involved, to another of Respond-ent's plants, in Columbia, South Carolina.Prior to his discharge,Pennington was one of a number of Respondent's employees who hadsigned authorization cards for the Union, theChargingParty herein,and, like many other employees,had been approached about the Unionby Respondent's production manager, Leonard Crouch.During thesecond or third week in April 1960,Crouch told Pennington,"Well,we like your work, and we think you are a pretty good boy,and allthat, and we would like for you to talk to these guys and try to getthem to drop the Union."Pennington replied that"itwouldn't beany use in me talking to them, because I had already signed up."On. Thursday, May 6, 1960, one of Respondent's office employees atthe Columbia plant, Mrs. Jeanette Porter, heard a rumor from an-other employee that Pennington was planning to quit Respondent'semploy.'Upon hearing this rumor, Mrs.Porter remarked that shewas glad Pennington was leaving.Otto Cooper, Mrs. Porter's super-visor, asked her what she meant by this,whereupon Mrs. Porter re-vealed that several months before, in March 1960,Pennington hadcome into the office at the end of one of his runs, and had unexpectedlytaken hold of her and kissed her, against her will.Mrs.Porter's co-ofliceworker,Mrs. Bradley,was home ill that day, and Mrs. Porter,who was very upset, telephoned Mrs. Bradley to tell her about theincident.Mrs. Porter also told her husband, but did not tell anyoneelse.She stated that she felt very uncomfortable about thisoccurrence.As described above, Mrs.Porter related these events to Cooper onThursday,May 6. The remainder of that day,and the next day,Cooper was away from the Columbia plant on other matters.How-ever, Friday evening, May 7, Coopercalled Boatwright,the managerof Respondent'sAugusta plant, at his home, and related the afore-mentioned incident to him.According to Boatwright,Cooper statedhe was very disturbed about it and that he would like Boatwright tosend a substitute driver to make the Columbia run until he had anopportunity to investigate the matter further.That same evening,'The record does not disclose whether this rumor had any basis in fact. Penningtondid work through the following Monday, when he was discharged by Respondent 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoatright called Crouch and arranged for a relief driver pendingCooper's further report.On Monday, Cooper called Boatright again, and stated that hehad talked with Mrs. Porter that day.According to Boatright,Cooper said that "from the report that she gave him, . . . Penning-ton had used physical force in approaching her in the office during atime of the day when everyone else was at lunch. That she had re-ported it to her husband, and lie was very much upset, and he felt itwould be to the benefit of all concerned if Mr. Pennington would notcome back to the plant at Columbia."Mrs. Porter likewise testifiedthat she had discussed this matter with Cooper again on Monday.After receiving Cooper's call, Boatwright instructed Crouch to dis-charge Pennington, which he did.The Trial Examiner credited Mrs. Porter, and found that Penning-ton had in fact kissed her against her will.Nevertheless, he found"significant" inconsistencies between the testimony of various of Re-spondent's witnesses as to the facts surrounding Pennington's dis-charge, and found further that the Porter incident was "revived"only because of Cooper's "unusual" curiosity.The Trial Examinerappeared to place some significance on the fact that Cooper himselfwas not called to testify, and concluded on the entire record that Pen-nington was not discharged for the reasons stated by Respondent,but rather for his activities in connection with the Union.As noted above, we do not agree with this conclusion. Penningtonwas but one of many employees who had engaged in union activities,2and had not, prior to the May 6 to 9 events, been singled out by theRespondent for special treatment because of these activities.On May 6, Respondent learned for the first time that Penningtonhad kissed an employee in the Columbia office against her will, andthat this employee felt quite uncomfortable as a result of the occur-rence.Pennington's main job was making the Columbia run, andRespondent's interest in this incident, at the very least, was under-standable.In our opinion, Cooper's inquiry of Mrs. Porter was notunusual, but was naturally aroused by Mrs. Porter's statement thatshe was "glad" Pennington was leaving.And, contrary to the TrialExaminer, we find no inconsistency between the accounts of this inci-dent given by Boatwright, Crouch, and Mrs. Porter.We fail to seehow any significance can be placed on Cooper's failure to testify, asRespondent's counsel specifically pointed out at the hearing thatCooper would not be called because of his serious heart condition.'2 In addition to signing a union card and attending several meetings,Pennington haddelivered a package of union authorization cards to another employee at the ColumbiaplantHowever, there is no evidence that Respondent was aware of this21n a related case, heard at approximately the same time as this, the same TrialExaminer granted Respondent a continuance because of Cooper's medical condition, andthe particular importance of his testimony to that case. BORDEN-SANCKENCOMPANY91On the entire record, we are unable to conclude that Pennington'sdischarge was for union activities.To be sure, Crouch's extensiveviolations of Section 8 (a) (1), and his proven antiunion animus, arousesome suspicion with respect to the discharge by Respondent of a pro-union adherent.However, Pennington's discharge immediately fol-lowed Respondent's learning of his unwarranted activities in connec-tion with Mrs. Porter, and there is little if any basis in the record forconcluding that his discharge was not for the reason advanced byRespondent. In our opinion, the General Counsel has not sustainedthe burden of proving discriminatory motivation for Pennington'sdischarge 4We shall, accordingly, dismiss this allegation of thecomplaint.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Borden-Sancken Company, Augusta, Georgia, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a) Interrogating employees concerning their membership in andactivities on behalf of Milk and Ice Cream Drivers and Dairy Em-ployees, Local Union No. 23, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, or any other labororganization, in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1).(b) Inviting employees to sign antiunion petitions and to solicitother employees to sign such petitions.(c)Threatening employees with economic disadvantage in their em-ployment in consequence of continued union activities.(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their right to self-organization, to form labor organizations, to form, join, or assist Milkand Ice Cream Drivers and Dairy Employees, Local Union No. 23,International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct, or to refrain from engaging in such activities.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :4See, e.g., Dit-Mco,Inc.,127 NLRB 269;Laddie Coal R MiningCo., 122 NLRB 553. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post at its plant in Augusta, Georgia, copies of the notice at-tached hereto and marked "Appendix.'' s Copies of said notice to befurnished by the Regional Director for the Tenth Region, shall, uponbeing duly signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places, including allplaces --here notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Tenth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that Reginald Wilson and Lee Roy Pen-nington were discharged in violation of the Act.5 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act as amended, we hereby notify you that :WE WILL NOT interrogate employees concerning their mem-bership in and activities on behalf of Milk and Ice Cream Driversand Dairy Employees, Local Union No. 23, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, or any other labor organization, in a manner constitut-ing interference, restraint, or coercion in violation of Section8 (a) (1) of the Act.WE WILL NOT invite employees to sign antiunion petitions andto solicit other employees to sign such petitions.WE WILL NOT threaten employees with economic disadvantagein their employment in consequence of continued union activities.WE WILL NOT, in any like or related manner, interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to form, join, orassistMilk and Ice Cream Drivers and Dairy Employees, LocalUnion No. 23, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec- BORDEN-SANCKEN COMPANY93tion, as guaranteed in Section 7 of the Act, or to refrain fromengaging in such activities.All our employees are free to become or remain members of anylabor organization.BORDEN-SANCKENCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remain posted for60 days from the datehereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Augusta, Georgia, on July 26, 27, and 28, 1960, on separate com-plaints (consolidated for purposes of hearing and decision) of the General Counseland answers by Borden-Sancken Company, herein called the Company or the Re-spondent.The issues litigated were whether the Respondent has violated Section8(a)(1) and (3) of the Act.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE COMPANYBorden-Sancken Company is a New Jersey corporation engaged in various States,including the State of Georgia, in the processing and distribution of dairy products.Among its other locations, it maintains a plant and office at Augusta, Georgia, whereit is also engaged in the processing and distribution of dairy products.During thepast year, a representative period, the Respondent, in the course and conduct of itsbusiness operations at the Georgia plant, purchased and received shipments of goodsdirectly from out of the State of Georgia valued in excess of $50,000. I find thatthe Company is engaged in commerce within the meaning of the Act, and that itwill effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe record shows that Milk and Ice Cream Drivers and Dairy Employees, LocalUnion No. 23, International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, herein called the Union or the Charging Party, is an organ-ization existing for the purpose of representing employees of this Company bothin Augusta, Georgia, and at its other locations in other States, in collective bargainingwith their employer, that it admits employees into membership, that it holds periodicmeetings, and that one of its present effective collective-bargaining agreements onbehalf of such employee-members is with another plant of this Company in anotherState.In a recent representation proceeding (Case No 10-RC-4671, not publishedinNLRB volumes), involving employees of the Augusta plant, the Board foundthe Charging Union here to be a labor organizationAccordingly, I find that theUnion is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. A picture of the caseThe Augusta plant employs between 150 and 175 employees, depending upon theseasons.Open activities toward joining the Union effectively began after April 1,1960.As to earlier activities, all the record shows is that Wilson, a machine oper-ator, inquired among employees to learn which of them would be interested in aunion and listed their names on a paper of his own.Authorization cards in favorof the Teamsters reached the plant on April. 1 or later; seven or eight union meetingswere held, all after the cards had arrived; and many employees signed aut-orizationcards and the record shows three or four of them to have been very active in obtain- 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDing signatures of others.On April 6,1960,the Union filed a petition with the Boardfor an election and the Company learned of it shortly thereafter.During April and May company supervisors discussed the union activities withmany employees many times. It is a detailed allegation of the complaint that ona number of occasions these management representatives probed unlawfully intothe individual desires or intentions of the employees,and coupled their expressionsof opinion on the subject with illegal threats of retaliation for the purposes ofdissuading them from their prounion resolve.ReginaldWilson was discharged onMarch 28 and Lee Roy Pennington was released on May 9. As to each of thesethe complaint alleges the Respondent was motivated in the discharge by a deter-mination to curb the union activities of the plant employees.In its answer theRespondent denies that any coercive statements were spokenby anyof its repre-sentatives, and at the hearing it asserted affirmatively that both employees weredischarged for cause entirely divorced from any concern with union activities.B. Interference,restraint,and coercionLeonard Crouch was the production manager over more than half the employees inthe plant.He admitted that during the months of April and May he spoke on verymany occasions with employees about the union activities that were going on.Onbehalf of the General Counsel,11 employees gave their versions of a number ofthese conversations.Between the testimony of the employees and that of the super-visors, there is presented a direct question of credibility with respect to criticalelements of the conversations.On relatively unimportant details of the many talks-such as dates, exact locations in the plant,what persons were present, and othergeneralities of conversation,there is no significant disagreement.On two mostimportant aspects-those which would primarily support the complaint if the em-ployees testified credibly-Crouch and the other supervisors directly contradictedthe testimony of the employees.The essence of the factual issues to be resolvedare: (1) whether Crouch himself sought to learn of what the employees were doingabout the Union or whether it was they who offered to keep him informed; and (2)whether they requested him to help them reject the Union or whether he, and otherson behalf of the Company, undertook to prevail upon the employees to take stepsagainst the Union.To a man, the General Counsel's employee witnesses sworethat it was Crouch, and on occasion lesser supervisors, who interrogated them onwhat theirunionsympathies were, whether they had signed authorization cards,why they sought to join the Union, or what they hoped to gain thereby.And someof them testified that Crouch, in addition to expressing his opinion that a unionwas not desirable,urged them to disaffect,to take steps to withdraw,to sign petitionsto that effect, and to urge other employees to reject the union also. Some of thesewitnesses also said that in advising them to reject the Union, Crouch said they wouldsuffer economic disadvantage if they persisted in their union activities or wouldgain by rejecting it.The pertinent testimony of the employees is as follows-1.Herman ArringtonHerman Arrington is a freeze operator.In the secondweek of April Crouchcalled him to the office and said "he knew what I was doing.He was surprised Itaken that attitude."Arrington replied he would do all he could to bring the Unioninto the plantCrouch then said"itwould do us more halm than it would do usgood, and wanted to know why I wanted a union." In the third week of AprilRossignol,district production manager from the Respondent'sHigh Point, NorthCarolina, office, called Arrington into Crouch's office and wanted to know from himwhy the employees wanted a union.He told Arrington"Ihad hurt myself onadvancement with the Company,because they didn't take any foremens[sic]oranything, from the Union."On May 13, Crouch said to Arrington"Ihad hurtmyself for promotion with the Company, because they didn't take foremens [sic]out of the Union."And at the end of May Crouch told Arrington the Companywas moving a cup machine to its Macon plant, and asked if Arrington cared totransfer to Macon to work on the machine there. Crouch also said to Arringtonthen:"We were going to lose more equipment if we got the Union in the plant,because it will put it in a different category and that they would move some morestuff."2.Cleo PetersonCleo Peterson is a Pure Pak operator.In the first weekof April Crouch asked:"If I wouldtalk tothe boys and men in the plant and ask them not to join the BORDEN-SANCKEN COMPANY95Union.And he felt he could domore for usthan the Union could....He toldme if I would not-wouldn't join the thing, that he would put me in charge of some-thing."Petersontestified that Crouch talkedto him about the Union seven or eighttimes, always tellinghim it wasa "bad unionto getin."Petersonlater did join theUnion,and, in a later conversation,Crouch asked him to withdraw, and told him tosignsome "paper" another employee was carrying about theplant towithdraw fromtheUnion.On cross-examinationPetersoneffectively resistedthe suggestion hehad asked Crouch for help to withdraw, and reiterated it was Crouch who had askedhim to quit the Union.3.Margaret NewmanMargaret Newman is a clerk technicianin anoffice close to that of the productionmanager.For weeks during the month of April Crouch talked about the Union toher "day after day."He started in the first week of April, asking would the Unionhelp her, did she want more money, and would she undertake to prevail upon otheremployees to withdraw from the Union.On May 1, he invited her to lunch andagain started to discuss the Union.Here he asked whether she had signed a unioncard and when she said, "Yes," he asked, "Why."He asked her to speak to MissTurner, a coworker, and persuade her to leave the Union.During that lunch con-versation he also told Newman she would find a writing on his desk and that sheshould copy it if she wished and circulate it among the employees.This was a pre-pared statement to the effect that those who signed regretted having joined the Unionand no longer wished to be represented by it.4.Vera JonesVera Jones is an ice cream packer. She testified she was told she was a super-visor and in her work was responsible to see that four or five girls who worked withher "worked right"; she said she helped them, was paid more than they, and wasexpected,to report to the Company "anything of interest" about the five who workedwith her. In mid-April Crouch "told me that he wasn't supposed to ask if I hadsigned a union card, and.I . . . told him that I had." She continued he thensaid: ". . . he was surprised at me, and that I had let him down . . . that he wouldlike for me to talk to the other girls, Elsie, Jessie, and all the girls.ask themabout the Union in general." In the second week of May Crouch asked had she"been thinking it over" and had she changed her mind.He told her he knew who was"behind the Union . . . who had started it." In mid-April, Rossignol called Jonesinto Crouch's office and said, "Was anyone in my family union?"He told her tothink it over-to talk to others-that her work was good and well liked, and thatothers would listen to her.5.Hazel TurnerHazel Turner is a laboratory technician, her office close to that of the productionmanager.She testified that "so many times" during April and May Crouch spoketo her about the UnionOn one occasion he asked "had I seen the letter that wasgoing around the plant . . . had I signed the letter.our conversation was aboutthe same every time we talked." On May 20, in his office, he asked why she hadnot come in to see him any more, "He said that was going to be my last chance. Thatwhatever happened to me in the next few days, it was out of his hands." Later thatsame day he called her to his office again and said, "I would have another chance ifI would go around the plant and talk to other employees, and tell them I was not forthe Union."Crouch then also told Turner, "He would try to help me. Because ifI did not, whatever they put me on, I wasn't going to like it."6.Alonzo MurrayAlonzo Murray operates a special ice cream maker.On May 1 Crouch askedwhat did he think about the Union, asked had he signed "a union card,"and saidit could not help him; Murray replied he was 100 percent for the Union.Crouchthen told Murray to think about his family, and to go to Zack Ware, another em-ployee, who had a petition against the Union, and tosignit.Crouchthen also said:"If I signed the union card, if the Union wouldn't come in, that I wouldn't lose myjob.If I signed the cardagainstthe Unioncoming in. Ifthe Union didn't come in,I wouldn't lose my job."7.Thomas BlountThomas Blount worked 10 yearsin the ice cream department.On May 16, Crouchasked him had hesigned a union card and Blount replied,"Yes."Crouch thenspoke of a "letter," and askedBlount". . . would Isign it ... would I take a 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDstand for the Company."He also said "the Company could do more for me thanthe Union."Crouch did not have any petition in his hand but told Blount he shouldsee Zack Ware, who would let Blount read the letter.8.Charles SandersCharles Sanders is a receiving clerk.He testified that toward the end of MarchCrouch asked him had he signed a union card, and he replied, "Yes"; Crouch thensaid, "The Union is nothing but a bunch of gangsters." In mid-April Crouch againtold Sanders the Union was "only gangsters.he didn't know why we wanted toget them in when we could get what we wanted from the Company..He saidthat he couldn't but I could get up a petition saying that we didn't want the Union inthe plant, and get the boys to sign it." In mid-May Crouch spoke to Sanders asfollows."He said that there would be no unions come to the Borden plant. If theydid come, there would be layoffs, and that he was going to have to get rid of theBorden tanker and that would leave Clark out of a job, and he said the Union wouldcause a lot of that."9.Thomas ThigpinThomas Thigpin is a shipping clerk; he said he was considered an assistant super-visor.Thigpin testified that toward the end of April Crouch asked him "how muchinfluence I had on the boys," and that he should "talk to those boys to get them tovote against the Union."10.Graham ClarkGraham Clark is a milk pickup tank routeman. Sometime in mid-May Crouchsaid to him: "1 just want you to know no union is coming in our plant if we canhelp it . . . you have got more to lose than anybody."As stated above, Crouch admitted that he discussed the Union with these employeesduring this period, indeed that he did so with them on a number of occasions andwith other employees also.He also admitted that as to the employees who testified,as well as with respect to others who did not appear at the hearing, he discussed withthem the "paper," or "letter," or "petition," which was being circulated about theplant as a document intended to identify those employees who rejected the Union.He even said he advised a number of employees as to the identity of the employeewho had it available for others-Zack Ware.And, finally, there is no question onthe record as a whole that the production manager unhesitatingly communicated tomany employees his belief that this Union would be of no value to them and oughtnot be brought into the plantThus, in reply to a question by Respondents counselon whether Crouch in fact told Sanders that this Union was "a bunch of gangsters,"he replied-"He asked me what I knew about the Union, and I informed Charlesthat what I knew about the Union was very little. All I knew was what I read in thepapers.That I had felt that our company did not need a union and particularly notthis particular union; since from what I read in the papers it had been disbarredamong themselves, the AF of L and CIO had not accepted them, and that was thestatement that I made...Crouch consistently denied, however, that he ever voiced any threat of any kind toan employee, including specifically each and every one of those who appeared as wit-nesses.He also denied, uniformly and without variation, that he ever asked any oneof them whether he had joined the Union or whether he was sympathetic to it.Histestimony is that in every instance it was the employee who first broached the subjectto him.Thus he said four of them-Arrington, Peterson, Murray, and Sanders-came to him and asked what he thought about the UnionAs to six witnesses-Peter-son, Newman, Turner, Murray, Blount, and Sanders-Crouch recast their stories intoa die-like pattern that each of them came to him and said that he had joined theUnion, that he wanted Crouch to know it, that he regretted having done so, that henow wished to undo the act, and that he desired Crouch to assist to this end.Hedenied in each instance that he suggested they withdraw from the Union, asked themto sign any petition or paper to that effect, or advised them to do so.He did say-andhere again his testimony followed a fixed pattern in each instance-that he told themhow they could give voice to their change of heart by informing them that an anti-union petition was available. It was here that he admitted having told some of thewitnesses which employee they should seek out in order to sign the appropriate"paper."Crouch's only reference, while testifying, to Vera Jones and Thomas Thigpin wasthat both of them are supervisors; as to Jones, he denied he voiced any threat to heror suggested she pass threats on to others. BORDEN-SANCKEN COMPANY97The consistent accord and virtual corroboration in the extended and detailedtestimony of the Government witnesses makes their stories persuasive and credible.While saying that Crouch brought up the subject of the Union to them on manyoccasions during April and May, they also candidly admitted that, quite apart frominquiries, threats, and requests to resign, there was much give and take on the meritsof unions generally. It is to be expected, therefore, that their extended testimony ofmultiple conversations should reveal some hesitancy on minor details, some con-fusion as to the precise dates and specific locations in the plant relating to some ofthe many conversations, or that cross-examination should reveal slight deviations ondetails from their direct testimony.The substance of their stories, however, con-sistently held firm; they were clear, direct, and unshaken on the essential burden oftheir sworn testimony that it was Crouch who continuously broached the subject ofa union to them, who urged them to disaffect, to take steps to withdraw, and toattempt to prevail upon fellow workers to do likewise, and who continuously inquiredas to how they felt and whether or not they were among those who had taken stepsto join the Union.Against all these witnesses, I find Crouch's testimony unreliable and therefore I do,not credit his denials.There is presumptive improbability in his story that each and,every time he spoke of the Union to any employee it was always the workman,who raised the subject for discussion with him.No doubt in a plant this size thereare occasions when individual employees-particularly senior men who are morefriendly with management-will ask the opinion of a supci visor or an old friend onthe question of self-organizationCrouch, however, countered the direct testimonyof seven employees, each of whom charged him with inquiring and instructing themhow to act.He said four of them simply wanted his guidance; he added six of'them asked his help in getting out of the Union. I could believe that some mightdo this; some might ask his opinion; and some might ask him how to go aboutimplementing a change of mind.But thatallcould behave exactly alike is tooimplausible a statement for me to accept against the more natural explanations of-the employees themselves.Among the more disquieting aspects of Crouch's testi-mony are the almost refrain-like phrases with which he mechanically set into a fixedand unvarying pattern the critical portions of his conversations with Peterson,Newman, Turner, Murray, Blount, and Sanders. Careful reading of these paragraphsfrom the record transcripts strongly suggest well-rehearsed testimony and lack of-full candorMoreover, at certain points in his testimony Crouch virtually admitted that his,interest went beyond merely helping an individual employee who might have cometo him for help. It appears quite clear, at least with respect to two of the employee-witnesses, that he did tell them to go out among the others and attempt to prevailupon them to sign the antiunion petition being circulated throughout the plant."When Hazel [Turner] asked me what she could do to undo what she had done bysigning the union card, I told her that I had heard that this petition was circulating.That if she wanted to sign it, that may help; and if she heard of anyone else that waswanting to get out of the Union, that she might [sic] could pass that information on,to them " Again "In discussing it with Thomas Blount, as I did on several occa-sions, about the Union, and after he indicated to me that he wanted to get out oftheUnion, he felt very strongly against it, I said, `Well, Thomas, you can justconvey your thoughts and tell your friends how you feel, if you so desire, for theUnion or against the Union. whichever one you feel is the stand that you take."'And in the case of Margaret Newman, the clerk whose work placed her in an officeimmediately adjacent to his own, Crouch said it was he who first suggested shereduce her new antiunion frame of mind to writing, and that he offered to write"a sentence or two" for her convenienceHe explained all this at the hearing bysaying Boatright, the plant manager over Crouch, had prepared the statement beforeCrouch took Miss Newman to lunch, and while denying he "asked" Newman to.sign the "paper," he admitted telling her she would find it on his desk and "I toldher she could copy it "He described it as a document "simply stating that sinceand feel that I do not wish to participate in any union activities."In view of all of the foregoing, added to my personal observation of the demeanorof all the witnesses, and on the entire record, I find that Crouch's conversationswith the employees during the months of April and May occurred substantially asreported by the employee witnesses themselves.He interrogated them systematicallyin an effort to learn how they felt individually; he told them he desired that theyreject the Union and asked them to sign a document saying so.He even askedthat they help his antiunion campaign by passing the word along to others.With_597254-01-vo1 130-8 '98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis as the underlying framework of his talks with them, I find equally credible theirtestimony that on occasions he went further, and, in more ways than one, gave themto understand they would gain economically if they followed his advice, and, con-versely, lose if they chose to ignore it.This being the pattern of behavior set bythe production manager himself, during the period of intense organizational activi-ties, I also credit the uncontradicted testimony of Arrington that the district pro-duction manager, Rossingnol, said the employee had hurt his chances of advance-dnent with the Company by his union activity.In addition to the testimony of Crouch, directly contradicting the General Coun-sel's employee witness, the Respondent offered the testimony of a number of otherplant employees in support of its contention that the Government witnesses oughtnot to be believedThese employees testified generally that no coercive statementshad been made to them, that they had heard of no inquiries or threats by anymembers of management, and that they believed the employees were always freeto act at will in their union activities.One of them, however, testified the employ-ees were under the impression that Wilson, discharged on March 28, had lost hisjob because of his union activities.Apart from negative statements, the testimonyof these witnesses generally is a matter of opinion and I have no reason to discreditthem. I do not, however, deem their testimony persuasive reason for rejecting theotherwise credible and plausible sworn testimony of the nine employees called bythe General Counsel.The test of legality in a Respondent's conduct under thisstatute is not to be found in evidence of its effect, but arises instead from appraisalof its necessary and natural tendency to restrain and coerce employees in violationof the statutory ban 1 Particularly does this principle apply where it appears thatthe coercive conduct of the manager was very widespread, and in no sense isolated.2And logically, of course, lust as the testimony of one employee-to the effect thatpeople believed Wilson to have been unlawfully separated-cannot serve to provean illegal discharge, nor constitute partial evidentiary indication supporting theinference sought by the General Counsel with respect to him, even so the opinionand negative testimony of some employees cannot offset the positive and directevidence offered by others.In finding that Crouch committed violations of Section 8(a)(1) attributable tothe Respondent, I do not rely upon his conversations with Vera Jones and ThomasThigpinThe Board had occasion to consider the status of shipping clerks employedin this plant in its Decision and Direction of Election issued on July 20, 1960 (CaseNo 10-RC-4671), and found them to be supervisors within the meaning of thestatute.Thomas Thigpin having identified himself as a shipping clerk, I thereforeconsider statements between him and Crouch to be conversations within manage-ment, not shown to have communicated to rank-and-file employees, and thereforenot properly the basis for unfair labor practices findings.Vera Jones also said she-was a supervisor at the time of these events.While the evidence of her supervisorystatus is not clear and definitive, I believe it sufficient in this case to warrant myexcluding from all considerations any of her testimony.The Respondent makes the further contention that no unfair labor practice find-ingsmay be based upon the testimony of Margaret Newman, the clerk, on theground that she is a "confidential" employee within the meaning of that word asdefined in decisional Board precedent.This argument of the Respondent restsupon two predicates- (1) that Newman is in fact a confidential employee; and (2)that legally an employer cannot violate Section 8(a)(1) of the Act in his conducttoward a confidential employee. I do not reach the second of these propositionsbecause I find, on the total record, that Newman was not shown to be a confidential-workerFor proof of Newman's confidential status, the Respondent's counsel points pri-marily to the Board's decision of July 20, 1960, which he asserts, makes such afinding as to her.He misreads the Board's ruling there, which does no more thangroup Newman with otherplant clericalsand excludes her from the bargaining uniton that basis alone.As to the evidence in this record concerning Newman's duties,itshows that she works for the most part as a clerk keeping production records.iTLme-O-Matic, Inc v N.L B B.,264 F. 2d 96 (CA. 7), enfg. 121 NLRB 179, wherereasonably be said, tends to interfere with the free exercise of employee rights underthe Act "2 in view of the extensive interrogations and threats voiced by the productionmanagerin this case, the Board citations upon which the Respondent's counselrelies inhis brief,all relating to instances of only isolated coerciveremarks, areinapposite. BORDEN-SANCKEN COMPANY99She works for Crouch who is the production manager;she handles productionrecords on milk and letters from other companies.When Crouch is out of town,she opens his mail for him. In addition she does what Crouch called ".personnel"work; this includes accepting and filing applications for employment,and callingapplicants to come in for interviews when Crouch so desires.She also handlescompany records through Crouch's office relative to raises,hirings, and discharges.These facts do not suffice to show that Newman"determines,formulates,or effectu-ates management policy in the field of labor relations or assist anyone who does." 3Accordingly,I find that by Crouch's conduct,and, in one instance,by the statementof Rossignol,the Respondent violated Section 8 (a)( 1 ) of the Act. I find each ofthe following incidents to constitute separate acts of illegal restraint and coercion:1.Crouch's interrogation of Newman,Murray, Blount, and Sanders .42.The following threats and or promises of benefits:Crouch's statement to Ar-rington that the Union would do him more harm than good and that the employeehad hurt himself by favoring the Union because the Company would promote nounion employee to a foreman position; 5Crouch's statement to Turner that he wasgiving her a last chance to sign an antiunion petition and that whatever happened"to her in the next few days was out of his hands; his statement to Murray that if theemployee signed the antiunion petition he would not lose his job;his statement toBlount that the Company would do more for him than the Union;his statement toSanders that the employees could obtain what they wanted from the Company with-out a union,and that thel would be layoffs if the employees chose a union,Crouch'sstatement to Clark that he had more to lose than "anybody"if a union came into theplant; and his statement to Arrington that equipment would be removed from theplant if the Union came in.3.Crouch's request that Peterson,Turner,Murray,and Blount signed the anti-union petitions4.Crouch's requests to Peterson, Newman, and Turner that they solicit otheremployees to sign the antiunion petitions.75.Rossignol's statement to Arrington that he had hurt himself by joining theUnion.C. The discharge of Reginald WilsonWilson joined the Company in 1959 and worked for 3 years operating a Pure Pakmachine, which automatically makes wax containers, fills them with milk, and pre-pares them for delivery.Wilson testified,without contradiction,that sometime dur-ing the first or second week of March 1960 he conceived the notion of bringing theUnion into the plant and went among the employees jotting down the names ofthose who would be interested in doing so.This is the total extent of the unionactivities among any and all the employees of the plant shown on this record to haveoccurred before April.There is no direct evidence that Wilson's activity in Marchcame to the attention of any representative of management.He was discharged on the morning of March 28, a Monday.Several days later,at the earliest on or after April 1, he received a supply of authorization cards fromthe Union for distribution,and proceeded to approach individual employees in largenumbers and successfully solicited from 30 to 50 signatures.He delivered othercards to various employees for further distribution,including Pennington,who tookthem to the Columbia, North Carolina, plant of the Company for use there.TheUnion held a number of meetings among the employees in a union hall several blocksfrom the Augusta plant.These meetings started during the first week of April andfive or six were held the subsequent weeks. There were no meetings before the firstweek in April.When Wilson arrived to work on Monday,March 28,Shelton,his immediate super-visor, told him not to work until his machine could be inspected.With Greene, the3Lilliston Implement Company,121 NLRB 868.4Blue Flash Express,Inc.,109 NLRB 591;Spartanburg Sportswear Company,116NLRB 1914.5 The Respondent's argument that the statute accords an employer the privilege of re-quiring its supervisory staff to refrain from union activity,cannot serve to excuse orexplain the threat reasonably implicit in the production manager's statement, repeatedby the district production manager, to Arrington.It is enough for an employer to tell anemployee that the company'would be more favorably disposed toward him in his employ-ment if he abandons the union,to constitute a threat of reprisal prohibited by law.Mautz Paint & VarnishCo., 117 NLRB 496, 506.0 See,The Juvenile Manufacturing Company, Inc.,117 NLRB 1513.7Firedoor Corporation of America,127 NLRB 1123(Alvin Zeleznick). 100DECISIONSOF NATIONALLABOR RELATIONS BOARDplant engineer, Shelton then inspected the machine, concluded that it had not beenproperly cleaned, and reported his opinion to Production Manager Crouch.Togetherthey spoke to Wilson, first at his machine and then in Crouch's office.Crouch saidhe could no longer trust Wilson on the Pure Pak machine and discharged him.Wilson testified Crouch did not explain what he meant by "trust"; Crouch said hespecified Wilson's neglect of duty in not keeping the machine clean.I do not believe the General Counsel has sustained the burden of proving by apreponderance of the affirmative evidence in the record as a whole that the Respond-ent discharged Wilson because of his concerted activities or to implement on overallpolicy of coercing its employees generally from their resolve to join the Union.Onthis aspect of the case he urges strictly a pretext theory, that any deficiency in Wil-son'swork performance at that time was advanced by the Respondent only as acloak to hide its real and illegal antiunion motivation. In turn the Respondent,in support of its affirmative defense that Wilson was discharged for just cause,introduced the following evidence in explanation of the discharge.Concededly part of Wilson's responsibility included absolutely clean maintenanceof his machine; time for such cleaning up was included in his scheduled paid work.Shelton, the supervisor, testified that he warned Wilson of not cleaning his machineproperly several times before March 28.He said one occasion was the beginning ofthe month, and another a week or so before the discharge.He said he spoke toWilson on the immediately preceding Thursday and learned Wilson had used the,service of a general cleanup maa about the plant-one Charles Lawrence-and hadpaid Lawrence to do the cleaning for him.The Respondent also showed that sometime early in February there had been trouble with overflow of wax from the variousmachines in the plant, with the result that a sewer in front of the plant was stoppedand the authorities of the city of Augusta complained to the Company. It introducedinto evidence a letter, again from the city authorities, dated March 22, also com-plaining about accumulation of waste wax in the building outlet.The companywitnesses testified the error in overflow of wax was traced to Wilson's machine, thatWilson had been told it was his duty to clean a wax trap near his machine, and thathe had refused to assume that responsibility.Shelton also testified that on theSunday immediately preceding the discharge, during his usual Sunday morning,inspection of the plant, he found Wilson's machine not in proper, clean condition.Some of this direct testimony about his workmanship Wilson admitted to be true.He conceded that on Thursday before his discharge the supervisor criticized him forusing someone else to do his cleaning, and warned him about the condition of themachine.He also admitted that on his machine there is an overhead safety valveto guard against overflow of wax when the machine is closed; he said he knew it washis responsibility to keep it closed, and that it was his failure to shut the valve thaton one occasion had caused an overflow.Wilson denied, however, that he was evertold his duties included cleaning the wax trap near his machine; he said this work fellupon the cleanup man, Lawrence, and then added this too no one ever told him buthe inferred it from the fact he had on occasion seen Lawrence clean wax traps.Healso denied flatly he had ever been warned of failure to clean his machine at anytime before the Thursday preceding the discharge.On whether his machine was orwas not clean on Monday morning, March 28, Wilson and Shelton disagreed flatly.Wilson said he did a good job cleaning Saturday when he finished his milk run forthe day. Shelton said he found it dirty Sunday morning and again Monday beforework.As in all cases of this type, the burden is not upon the Respondent to establishto the Board's satisfaction that Wilson was in fact discharged for neglect of duty.Rather, it is the duty of the General Counsel to establish that in fact the man wasfired because of his union or concerted activities.Pointing to an inference of illegal,motive, according to the General Counsel, are these facts: Wilson spoke of the Unionto a number of employees before his discharge; the Respondent, through the wide-spread activities of the production manager in April and May, revealed an anti-union policy; Crouch said to Margaret Newman, long after March 28, he shouldhave discharged Wilson a month earlier, and to Vera Jones on May 2 that he knewwho started the Union. In the light of the total record, I cannot find from thesefacts that the Respondent knew, before March 28, that Wilson was engaged in unionactivities at all.By the time Crouch admitted knowing who "started" the unionactivities,Wilson had embarked upon and was carrying on open and widespread dis-tribution and solicitation of union cards, all after his discharge.A number of unionmeetings had been held, also beginning only after April 1.Moreover, Crouch'sremark that he should have released Wilson sooner contains no reference to unionactivities and is equally consistent with the Respondent's assertions that Wilson hadneglected his duties in the beginning of March and even earlier.All there really BORDEN-SANCKEN COMPANY101is here to support the complaint allegation is that Wilson made preliminary inquiriesamong the employees-conduct about which it does not appear company representa-tives ever learned-and that Crouch was disposed to curb union activities even tothe point of resorting to illegal measures.Against this is the fact Wilson was careless to some extent in his work.He neg-lected to close the safety wax valve, a conceded responsibility of his, and he ignoredthe wax trap on his machine although, as he himself admitted, he had insufficientreason to assume it was someone else's responsibility.Further, right or wrong, hewas warned a few days before the discharge about dirt in his machine.I deem it unnecessary to decide the particulars of whether early in March Super-visor Shelton in fact warned Wilson of neglect, which Wilson denied.Consideringthe fact new valves were attached to the Pure Pak machines that very spring andthe Company generally had difficulty with them, I deem it equally unnecessary to re-solve precisely to what extent Wilson may have been responsible for difficulty withwax in the traps or in the sewers. In view of the absence of any substantive evidenceto show that the Respondent was aware of Wilson's union activities when it dis-charged him, and the fact of some proof of proper cause having been adduced, Iconclude that the record as a whole does not support the complaint allegation ofillegal discharge as to Wilson.At best, Crouch's antiunion animus after March 28might give rise to a suspicion of bad faith earlier.But suspicion is not enough.Even were I to believe Peterson's testimony, which Crouch contradicted, that shortlyafter the discharge the manager said, "Reginald would play holy hell getting a jobinAugust," I would have to strain unreasonably to hold that a case has beenproved "by a preponderance of the evidence." 8Accordingly, I shall recommenddismissal of this allegation of the complaint.D. The discharge of Lee Roy PenningtonPennington worked for the Respondent for about 2 years as a transport driver;he drove a large trailer with ice cream and other dairy products from the Augustaplant to Columbia, South Carolina, and Savannah, Georgia, making three or fourtripsweekly to Columbia.No question was raised as to the quality of his workor his desirability as an employee throughout the 2 years.Pennington was one of the first to sign a card in favor of the Union on or aboutApril 1.He attended a number of union meetings during that month, and was usedby Wilson to carry authorization cards to the Columbia plant for use by employeesthere in furtherance of the union campaign.Pennington testified that sometimein the second or third week of April Crouch called him into the office and startedto discuss the Union with him.According to Pennington, Crouch "referred to theUnion; if I knew anything about it; so I asked him what he meant, and he said,`Well, we like your work, and we think you are a pretty good boy, and all that, andwe would like for you to talk to these guys and try to get them to drop the Union,'and then I told him it wouldn't be any use in me talking to them, because I hadalready signed up."Crouch denied having spoken of the Union with Pennington at all in the conver-sation in his office.He said all they discussed was the possibility of the Companyhiring a relative of Pennington.Crouch expressely denied learning about Penning-ton's union activity at that time, or having asked him to appeal to others to dis-continue theirs.Consistent with my credibility resolutions above with respect to the productionmanager's widespread activities among many employees in his campaign to coercethem out of the Union, I credit Pennington's testimony here and find that Crouchinquired of him concerning the Union, learned he had joined, and attempted to en-listPennington's aid in his antiunion campaign, only to be confronted with theemployee's refusal and determination to continue his union membership. In a realsense Pennington's testimony as to Crouch's attempt to enlist his aid in combattingthe union activities of the employees generally is corroborated by the extensive testi-mony of the many other employees who testified in support of the complaint. Theclearest thing shown by this record is Crouch's determination to stamp out theUnion and to use any employees he could persuade to assist him.On May 9, Pennington was called into Crouch's office and discharged.As Pen-nington recalled, Crouch said the reason was for "abusing a woman in South Caro-lina," and when he asked whether this meant in the office or the town, Crouch saidthe decision to discharge was final regardless of whether Pennington would say "itis true or not."According to Crouch, he told Pennington of complaints from8Glen Raven Silk Mills,Inc.,101 NLRB239, enfd.as mod. 203 F. 2d 946(C.A. 4). 102DECISIONSOF NATIONALLABOR RELATIONS BOARDColumbia of an "attack"upon a young lady there; and Pennington replied that theyoung lady involved had more or less encouraged him to "go home or to lunch withher."Pennington, in turn, denied Crouch said anything about a report from theother plant or that any woman was "very much upset."As in the case of Wilson, the Respondent asserts that Pennington was dischargedfor cause unrelated to union activities, in this instance an improper gesture of affec-tion toward a Mrs. Porter, an office employee at the Columbia plant.Unlike thequestion presented by the record with respect to Wilson, however, it would appearthat if in fact Pennington is not shown affirmatively to have been discharged forthis reason,the evidence as a whole amply warrants a finding that the Respondentdischarged him to rid itself of a prounion employee as part of the pattern of Crouch'sillegal campaign against the Union generally.Restated,a prima faciecase in sup-port of this complaint allegation is made out by the record.He was active on be-half of the Union and Crouch learned of his attitude in mid-April.Crouch askedhim to campaign against the Union, to talk to others in an effort to persuade themto "drop"the Union.Pennington refused the manager's request.Nothing occurredbetween the time of this defiance toward management on May 9 otherwise to ex-plain the sudden discharge; the quality of his work performanceisnotshown tohave changed from what the manager had only recently said was good: "We thinkyou are a pretty good boy."When to all this is added the clearly established anti-union animus of the plant manager during the very period involved,the conclusionof illegal motivation is inescapable.Turning to the incident which the Respondent now contends was its real reasonfor releasing Pennington,I think the testimony of Mrs. Porter, the Columbia plantemployee, must be believed and warrants a finding, which I make, that sometimeinMarch,2 months before the discharge,Pennington kissed her against her will.He regularly appeared several times weekly at Columbia with a delivery and ordi-narily was checked out at the office before departing with his truck.Mrs. Portertestified that one day in March he came to the office to have his departure paperssigned before returning to Augusta. She was alone in the office about 1 p.m. be-cause the other office girl,Mrs. Bradley,had been taken home ill.Penningtonentered and said he just had time to kiss her goodby before leaving.Unexpectedlyhe came near her and she tried to push him away, but, as she said: "He held me andkissed me."Mrs. Porter added Pennington never before or since made any improperadvances toward her. She concluded her testimony on this incident by saying shementioned it to Mrs. Bradley, the other office girl,and to her husband,who "didnot like it,naturally."She never thereafter mentioned the incident to anyone, untilMay 5, when the Columbia plant manager,Cooper, inquired of her.Pennington denied he kissed Mrs. Porter,or ever said anything out of turn inher presence.He even said he did not know who Crouch was talking about onMay 9. However, after flatly stating he never did learn what lady was involved,he conceded telling a Board investigator that Mrs. Porter had asked him to lunch.At best his testimony on the subject of Mrs. Porter is confused and cannot serveto discredit her.On this credibility issue, of course,Iweigh heavily the fact Mrs.Porter, a married woman, would not likely offer this testimony were it not true.The main issue in this affirmative defense is not whether Pennington kissed alady 2 months before the discharge,but whether Crouch and Boatright are to bebelieved when they say he was discharged for that reason.Their assertion ofsuch conclusion apart, the evidence on this critical point leaves much to be desired.Boatright, plant manager at Augusta, testified he received a telephone call at homethe evening of Friday, May 6, from Cooper, the Columbia plant manager.Accord-ing to him, Cooper said "he had had a report regarding Mr. Pennington whichdisturbed him very much," and he did not want Pennington to return to Columbia"until he [Cooper] had an opportunity to investigate the report."Cooper con-cluded this telephone talk, still according to Boatright,with saying "he wouldcallme back as soon as he could make the investigation that he wanted to make."Boatright went to to testify that Cooper called him again the following Mondayafternoon and "told me that he had not been able to see the lady on Saturday, butthat he had seen her Monday morning and had inquired, and from the report thatshe gave him,which was to the effect that Pennington had used physical force inapproaching her in the office during a time of the day when everyone else was atlunchThat she had reported it to her husband, and he was very much upset, andhe thought it would be to the benefit of all concerned if Mr. Pennington wouldnot come back to the plant at Columbia." Boatright ended his testimony by sayinghe thereupon decided to discharge Pennington and called Crouch to inform him ofthe decision. BORDEN-SANCKENCOMPANY103,It is clearly the Respondent's position that the decision to discharge Penningtonwas made by Boatright alone.Crouch corroborated the plant manager only byconfirming the fact Boatright told him to release Pennington permanently, whichhe did.There is irreconcilable, and, I believe, highly significant discord between Boat-right's story of what Cooper did at Columbia, and Mrs. Porter's testimony of herconversations with the Columbia manager.After making it quite clear that but forher office mate, she never mentioned the Pennington incident to anyone, Mrs.Porter testified that early in May she heard a rumor that Pennington was aboutto resign from the Company, and she and Mrs. Bradley expressed the thought theywere glad he was leaving. She then said that on Thursday, May 5, Cooper "askedme why-he couldn't understand why we were glad he wasn't coming back, andhe had heard something and he asked us about it and I told him . . . that hecame in and held me and kissed me."Mrs. Porter also testified that on FridayCooper told her he was going to call Boatright, and again on Monday told herPennington had not resigned but was going to be discharged.She concluded hertestimony with the definite statement that she added nothing, in her talk withCooper on Monday, that she had not already told him the previous Thursday.Ihave no reason to discredit any of Mrs. Porter's testimony,for she was animpartial witness; certainly she evinced less interest in the outcome of the proceedingthan did Plant Manager Boatright.But if Cooper learned all he could, or ever didlearn from Mrs. Porter about Pennington as early as Thursday, May 5, what possible"investigation" could he have planned Friday evening and completed the followingMonday? Boatright quoted Cooper as saying on Monday that he had that veryday "seen her"and "from the report that she gave him" concluded Penningtonwas undeserving.The fact is he learned nothing from Mrs. Porter at all that day, hemade no investigation,he was fully informed even before the Friday night call toBoatright.Unless I am to assume Cooper fabricated a complete chain of eventsand lied outright to Boatright on the telephone,Imust conclude he did not say thethings Boatright put in his mouth, the things which,according to the Respondent,constituted the very basis for Pennington's discharge.Cooper,in the best positionto testify about the Company'sconcern with Mrs. Porter's alleged"complaint,"and the officer who really-if the Respondent's true contention be analyzed-set inmotion the forces leading to Pennington's separation,was not called to testify,although he was well enough to carry on his duties as plant manager during theheanng. I cannot discredit a person who did not appear as a witness.Since, onthe basis of testimony by the Respondent'sown witness, the things Boatright saidhe learned from Cooper could not have happened,Ido not believe Boatright'stestimony of the alleged conversations with the Columbia manager.Moreover,with so serious a doubt cast upon the very report advanced as the basis of thedischarge,the entire affirmative contention of "proper cause" in the Respondent'saction becomes questionable.But there is more in the record indicating that Respondent was not in fact con-cerned with the March incident as reason for releasing Pennington.To start with,itwas not Mrs. Porter who raised the issue at all; she never offered to informon Pennington.Itwas Cooper who went probing into her passing expression ofsatisfaction at Pennington's rumored departure.She even said,about the man-ager's questioning her, "it was unusual.to ask me unless he had heard,I mean,the way that he did." There is no indication, nor is it contended, that any repre-sentative of the Company ever heard anything on the subject except from Mrs.Porter's lips.There was no truth to the rumor,the Respondent does not claimotherwise,and it remains unexplained on the record.Further,Boatright's testimonyclearly reveals a studied attempt to magnify the incident entirely out of proportionfrom what Mrs. Porter's testimony shows she ever conveyed to the Company. Shesaid only the man kissed her against her will.As allegedly reported by Cooperto Boatright, this became a complaint by Mrs. Porter that her husband "was verymuch upset,"and then an accusation by Crouch to Pennington"that he had at-tacked this young lady." It even grew to Crouch's testimony that he told Penningtonthe Columbia manager was fearful of Pennington's very safety at the other location.Instead, all indications are that so far as Mr. and Mrs. Porter were concerned allthiswas done and forgotten 2 months earlier and was only revived because ofCooper's "unusual" curiosity.With Boatright's testimony thus shown to be unreliable, I cannot know whatreally transpired between the two plant managers; if I cannot credit Boatright'stestimony relative to these conversations,I cannot believe his conclusionary state-ment as to what he had in mind when he made the decision to discharge. I find,on the total record, that the Respondent has not shown Pennington was released for 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause, as it urged in affirmative defense. I do not credit Boatright's assertion onthis score.On this aspect of the case the Respondent's brief is largely a criticism of Penning-ton's conduct toward Mrs. Porter on that day in March and of his credibility as awitness .9I certainly do not condone this kind of behavior, even assuming, as theentire record does seem to indicate, that in this instance it may have been inno-cently motivated.The issue here, however, does not turn upon the social mores ofthe times, at least not when there is affirmative and probative evidence of a directviolation of congressional enactment.As the Board has consistently held, withcourt approval: "A justifiable ground for dismissal is no defense if it is a pretextand not the moving cause " 10 On .the entire record I conclude that the Respondentused the March incident of which Mrs. Porter spoke as a pretext to cover its truemotive, which I find was to discourage Pennington's union activities and a retalia-tion for his refusal to agree with the plant manager's request that he persuade otheremployees to discontinue their union activities.By the discharge the Respondentviolated Section 8(a)(3) and (1) of the Act.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereofV. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActHaving found that the Respondent discriminated against Lee Roy Penningtonwith respect to his hire and tenure of employment, I will recommend that it offerhim immediate and full reinstatement to his former or substantially equivalent posi-tion without prejudice to his seniority or other rights and privileges. I will alsorecommend that it be ordered to make him whole for any loss of earnings he mayhave suffered because of the discrimination against him by payment of a sum ofmoney equal to the amount he normally would have earned as wages from the dateof the discharge to the date of reinstatement, less his net earnings during the saidperiod, with backpay computed on a quarterly basis in the manner established bythe Board in F. W.Woolworth Company,90 NLRB 289.Iwill also recommend that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the determination of the amount dueon this recommended remedy.As the discharge of an employee because of hisunion activity goes to the very heart of the Act, the commission of similar and otherunfair labor practices reasonably may be anticipated, I shall recommend that theRespondent be ordered to cease and desist from in any manner infringing upon rightsguaranteed to its employees by Section 7 of the ActUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Borden-Sancken Company is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2Milk and Ice Cream Drivers and Dairy Employees, Local Union No. 23, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of Amer-ica, is a labor organization within the meaning of Section 2(5) of the Act.3By discharging Lee Roy Pennington the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.9 It is true Pennington held back at the hearing about the March Incident. Just asMrs Porter's silence for 2 months is no reason to discredit her as to the event, Penning-ton's denial, in the total circumstances, does not require rejection of his testimony thatCrouch asked him to help break the Union. I can understand his being ashamed inretrospectIn any event, as stated by the court inN L R B v Universal Camera Cor-poration,179 F. 2d 749: "It is no reason for refusing to accept everything that a witnesssays, because you do not believe all of it; nothing is more common in all kinds of judicialdecisions than to believe some and not all "10 SoloCup Company,114 NLRB 121, enfd 237 F 2d 521 (C A. 8) COLONY MATERIALS, INC.1054.By the foregoing conduct, by interrogating employees concerningtheirmem-bership in and activities on behalf of the Union,by inviting them to sign antiunionpetitions and to solicit other employees to sign such petitions, and by threateningemployees with economic disadvantage in their employment in consequence of con-tinued union activities, the Respondent has interfered with, restrained, and coercedemployees in the rights guaranteed in Section 7 of the Act and thereby has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendationomitted from publication ]ColonyMaterials,Inc.andInternational Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America, LocalUnion No. 492.Case No. 33-CA-635. February 10, 1961DECISION AND ORDEROn September 28, 1960, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions.We find in agreement with the Trial Examiner that the Respondentis the successor employer of the business formerly operated by Ken-neth Pike, d/b/a Ken Pike Ready-Mix Concrete Company, and assuch was obligated to bargain with the Union. The Union had beencertified as the exclusive representative of Pike's truckdrivers andlaborers less than a year before the Respondent purchased the plant,equipment, and good will of Pike's business, and continued its opera-tions.On March 31, 1960, Pike terminated all his employees andturned over his business to Respondent.The next day, the Respond-ent commenced operations.A substantial number of employees ter-minated by Pike were hired by Respondent while other employeeswere newly hired.Despite the contentions of the Respondent, we findthat no substantial changes in operation, supervision, or in the dutiesof the employees were effected.It is well settled that a Board certification must be honored for areasonable period, normally 1 year, in the absence of unusual circum-130 NLRB No. 11.